Case 3:19-cv-00665-BEN-NLS Document 23 Filed 08/24/20 PageID.459 Page 1 of 1




                       UNITED STATES COURT OF APPEALS
                              FOR THE NINTH CIRCUIT
                 Form 1. Notice of Appeal from a Judgment or Order of a
                               United States District Court
 ]r{ame of      tl.S. District Coufi:            Southem District of Califomia

 U.S. District Court case number:                  1   9-cr,-00665-BEl{-NiLS

 Date case was first filed in U.S. District Court J4lA9D0t9

 Date ofjudgment or order you are appealing:                         )7lnl2a2a
 Fee paid for appeal? luppeat./ee,r are paid at the {:.5. Distt'iu Cr;ur{)

 o Yes r I',Jo .                   IFP   u,,as   granted by LI.S" District Court

 List all Appellants         {List each purt.v liling the op;pectl.I)o not use "el oL." ot'other sbbt'eviutiorts.)

 James Rutherford




 Is this a cross-appeatr?          r- Yes 6 No
 If Yes, what is the first appeal case number?

 W'as there a previous appeal in this                   case?   r^   Yes ri No
 If Yes, what is the prior appeal case number?

 Your maiiing address:
  0062
            6
            D   w   B      S t.,   Suite 2 00




 City: Newport Beach                                   State CA         Zip C'ode: 9266A

 Prisoner Inmate or A l{umtrer               (if applicable)

 Signature /s/ Joseph R. Manning, Jr                                     Date Aug 24, 2AZA

      Complete andfilewith the attached representation statement in the U.S. Dtstrtct Court
                        Feedback or questions about thisform? Email us at furn6@a9.useow6Ap1)

 Form   I                                                                                        Rey.   l2i0]i2018
